DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings (Fig. 1-3) are objected to because the Examiner may require and is requiring descriptive text labels, “1. In bracket 1, insert the reason for the objection, for example the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1)/102(b)(2) as being anticipated by DE102014002111A1 hereinafter Audi.

As to claim 1, Audi discloses a method for controlling the longitudinal dynamics of a vehicle [Audi: 0015-0022], wherein the vehicle has a brake system with friction brakes [Audi: 0020-0022], and a drive system with an electromotive drive which acts on at least one wheel of the vehicle and a battery for supplying power to the electromotive drive comprising [Audi: 0020-0022]: 
determining state information which describes the state of at least one of the vehicle, the brake system, and the drive system [Audi: 0015, an effectiveness criterion relating to the energy balance of the motor vehicle]; 
determining route information which describes the route profile of a future route of the vehicle [Audi: 0017-0022, "Predictive route data”]; 
determining an action plan for implementing a future braking request by at least one of the friction brakes and the electromotive drive on the basis of the state information and the route information, wherein the action plan specifies, for at least one of future times and areas on the route, whether a braking request of the vehicle is to be implemented by one of: the brake system, the drive system and both the friction system and drive system [Audi: 0017-0022]; and 
implementing a braking request, triggered in the vehicle, in accordance with the action plan [Audi: 0017-0022].
As to claim 3, Audi discloses wherein in the case of implementation of the braking request by the drive system the action plan specifies whether the drive system is to be actively energized in order to decelerate the vehicle or energy is to be recuperated into the battery via the drive system [Audi: 0022, an increase and/or lowering of the regenerative deceleration torque].
As to claim 4, Audi discloses wherein the determination of the action plan further comprises predicting which braking processes will be necessary for defined areas of the future route owing to the route profile [Audi: Fig. 4 and Step 4, 0061].
As to claim 5, Audi discloses wherein the route information further comprises at least one of a bend profile of the future route and an altitude profile of the future route [Audi: 0005 uphill/downgrade curves].
As to claim 6, Audi discloses wherein the route information further comprises a traffic situation on the future route [Audi: 0038, current Driving situation].
As to claim 7, Audi discloses wherein the route information further comprises information which has been received indirectly or directly from other vehicles on the future route of the vehicle [Audi: 0037, road users].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audi in view of US20170158199A1 hereinafter Ford.

As to claim 2, Audi does not explicitly disclose the state information having the temperature and charge information.  Ford discloses wherein the state information comprises at least one of the following variables: the state of charge of the battery, the temperature of the battery, the temperature of the electromotive drive, the temperature of the friction brakes [Ford: 0064-0068]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the state information having temperature information of Ford as it merely involves using a known device in a known way with predictable results for the benefit of accounting for the impact of temperature on braking and charging. 
As to claim 8, Audi does not explicitly disclose the using the brake performance. Ford discloses wherein the determination of the state information further comprises the determination of a braking performance currently implemented by the friction brakes [Ford: 0066 Brake pad mu is based on the performance ratio]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inputs of the braking control of Audi to include the brake performance of Ford as it merely uses a known device in a known way with predictable results for the benefit of understanding the force applied with one number oppose to multiple inputs including in the variables of temperature, water, water, oil, and other factors (disclosed in Ford 0066).
As to claim 9, Audi does not explicitly disclose the using the brake performance. Ford discloses wherein the determination of the state information further comprises evaluating operating parameters of the brake system and/or of the drive system during preceding braking processes [Ford: 0066 Brake pad mu is based on the performance ratio]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inputs of the braking control of Audi to include the brake performance of Ford as it merely uses a known device in a known way with predictable results for the benefit of understanding the force applied with one number oppose to multiple inputs including in the variables of temperature, water, water, oil, and other factors (disclosed in Ford 0066).

Claim 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audi in view of US20170158199A1 hereinafter Volkswagen.
As to claim 10, Audi does not explicitly disclose the physical configuration of hub motors. Volkswagen discloses wherein the drive system has at least two electromotive drives, wherein the electromotive drives respectively act on different vehicle wheels [Volkswagen: 0013 wheel hub motor]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the braking configuration of Audi to have the hub motors of Volkswagen as it merely involves using a known device in a known way with predictable results for the benefit of having a distributed system. 
As to claim 16, Audi does not explicitly disclose the action plan having a discharge area. Volkswagen discloses wherein the action plan specifies, for the at least one future time and area on the route that electrical consumers of the vehicle are activated in order to discharge the battery [Volkswagen: 0029-0032 e.g., energy consumers]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the action plan of Audi to have the way to discharge of Volkswagen as it merely involves using a known device in a known way with predictable results for the benefit of making the most use of the power generated. 

Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audi in view of DE112010002441T5  hereinafter Scania.
As to claim 14, Audi does not explicitly disclose using extrapolated state information. Scania discloses further comprising extrapolating the state information while taking into account the action plan and the route information, wherein the action plan is defined for at least one of the future times and areas on the route on the basis of the extrapolated state information [Scania: 0034 e.g., charge status]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the action plan of Audi to include the extrapolated state of charge of Scania as it merely involves using a known device in a known way with predictable results for the benefit of knowing range information for the vehicle. 
As to claim 15, Audi does not explicitly disclose the action plan acceleration request being implemented by an electric machine.  Scania discloses wherein the action plan specifies, for the at least one future time and area on the route, whether an acceleration request of the vehicle is to be implemented by the electromotive drive or a combustion drive of the vehicle, and further comprises implementing an acceleration request, triggered in the vehicle, in accordance with the action plan [0046 Control signal for the electrical machine]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the action plan of Audi to include plan acceleration request being implemented by an electric machine of Scania as it merely involves using a known device in a known way with predictable results for the benefit of being able to calculate the future range.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audi in view of EP2620343B1 hereinafter Zillmer.
As to claim 11, Audi does not explictly discloses the action plan having a time or area of discharge with charge. Zilmer discloses wherein the action plan specifies for at least one of future times and areas on the route that a first of the electromotive drives is to generate a drive torque, while a second of the electromotive drives is to recuperate energy into the battery [“If the electric motor of the hybrid drive unit in addition to its electromotive operation can also be operated as a generator for generating electrical energy, a preferred embodiment of the method to consider an anticipated regenerated energy in the return of the planned route in the determination of the estimated total drive power. In particular, an anticipated regeneratively generated energy is taken into account for this purpose. These are operating situations in which there is an excess of kinetic energy of the vehicle, for example, during braking, downhill or coasting, this excess energy is used to drive the regenerative operation of the electric motor and thus to generate electrical energy and charging of the energy storage. By taking into account the anticipated regenerated energy increases the accuracy of determining the required total drive power.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the action plan of Audi to have the time of charge with discharge of Zilmer as it merely discloses a known device operating in a known way with predictable results for the benefit of accounting for down hill speed-controlled portions of a trip.
As to claim 12, Audi does not explictly discloses the action plan having a time or area of discharge with charge. Zilmer discloses wherein the action plan specifies for at least one of future times and areas on the route that a first of the electromotive drives is to generate a drive torque, while a second of the electromotive drives is to be actively energized in order to decelerate the vehicle [“If the electric motor of the hybrid drive unit in addition to its electromotive operation can also be operated as a generator for generating electrical energy, a preferred embodiment of the method to consider an anticipated regenerated energy in the return of the planned route in the determination of the estimated total drive power. In particular, an anticipated regeneratively generated energy is taken into account for this purpose. These are operating situations in which there is an excess of kinetic energy of the vehicle, for example, during braking, downhill or coasting, this excess energy is used to drive the regenerative operation of the electric motor and thus to generate electrical energy and charging of the energy storage. By taking into account the anticipated regenerated energy increases the accuracy of determining the required total drive power.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the action plan of Audi to have the time of charge with discharge of Zilmer as it merely discloses a known device operating in a known way with predictable results for the benefit of accounting for down hill speed-controlled portions of a trip.
As to claim 13, Audi does not explictly discloses the action plan having a time or area of discharge with charge. Zilmer discloses wherein the action plan specifies for at least one of future times and areas on the route that a first of the electromotive drives is to be actively energized in order to decelerate the vehicle, while a second of the electromotive drives is to recuperate energy into the battery [“If the electric motor of the hybrid drive unit in addition to its electromotive operation can also be operated as a generator for generating electrical energy, a preferred embodiment of the method to consider an anticipated regenerated energy in the return of the planned route in the determination of the estimated total drive power. In particular, an anticipated regeneratively generated energy is taken into account for this purpose. These are operating situations in which there is an excess of kinetic energy of the vehicle, for example, during braking, downhill or coasting, this excess energy is used to drive the regenerative operation of the electric motor and thus to generate electrical energy and charging of the energy storage. By taking into account the anticipated regenerated energy increases the accuracy of determining the required total drive power.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the action plan of Audi to have the time of charge with discharge of Zilmer as it merely discloses a known device operating in a known way with predictable results for the benefit of accounting for down hill speed-controlled portions of a trip.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US20030009269 An operating strategy for the components of the drive train is defined as a function of data which characterizes a route to be traveled along. Depending on the operating strategy and the route data, expected energy consumption and a time period for which the energy can be made available are calculated. If the time period is detected as being sufficient, the drive train is controlled in accordance with the operating strategy. If the calculated time period is detected as not being sufficient, an alternative operating strategy is defined and the resulting time period is checked again.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
                                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665